DETAILED ACTION
1. Applicant's response, filed 23 November 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-4, 7-8 and 10 are cancelled.
Claims 5-6 and 9 are currently pending and under examination herein.
Claims 5-6 and 9 are rejected.
Claims 5-6 and 9 are objected to.

Priority
4. The instant application claims the benefit of priority as a continuation of U.S. Application No. 15/453,878 filed 11 July 2014, as previously acknowledged in the Office action mailed 29 October 2019. Newly amended claim 5, and the claim dependent therefrom, recite a limitation for “a basic neutralizing agent flow rate sensor in communication with the computer”. However, a review of the specification of the ‘878 application only references a flow rate sensor for measuring the flow rate of the CO-containing substrate at para. [12] and does not mention a sensor for measuring a basic neutralizing agent flow rate in addition to the CO-containing substrate flow rate, as claimed. Therefore, the ‘878 application does not provide support for the limitation “a basic neutralizing agent flow rate sensor in communication with the computer”. As such, claims 5-6 are no longer granted the benefit of priority to the ‘878 Application. In view of 

Claim Objections
5. The previously recited objections to claims 5 and 9 are withdrawn in view of the claim amendments filed 23 November 2021.  

6. Claims 5-6 and 9 are objected to because they do not follow the required form of the claims set forth in 37 CFR 1.75(i) which states that a claim with a plurality of elements or steps should separate each element or step of the claim by a line indentation. It is suggested to amend the claims as follows to comply with 37 CFR 1.75(i), reduce the redundancy and improve the clarity in the claim language:  
Claim 5. A system comprising: 
a bioreactor; 
a vessel configured as a source of a basic neutralizing agent;
a first controller in communication with the bioreactor, a computer and the vessel, and configured to control a basic neutralizing agent flow rate to the bioreactor based on receiving a signal from the computer;
a basic neutralizing agent flow rate sensor in communication with the computer; 
a CO-containing substrate flow rate sensor in communication with the computer, wherein the CO-containing substrate flow rate sensor is configured to send the CO-containing substrate flow rate to the computer; and 
the computer configured to receive the CO-containing substrate flow rate, calculate a basic neutralizing agent flow rate, and send the basic neutralizing agent flow rate to the first controller configured to adjust the basic neutralizing agent flow rate.  

Claim 6. The system of claim 5, further comprising:
a pH meter in fluid communication with a culture medium contained within the bioreactor, wherein the pH meter configured to measure the pH value of the culture medium and is in communication with the computer; and
the computer is further configured to receive the pH value, determine a CO-containing substrate flow rate based on the measured pH value, and send the CO-containing substrate flow rate to a second controller in fluid communication with a CO-containing substrate source and the bioreactor.

Claim 9. A computer program implemented process for controlling a CO fermentation process in a bioreactor, when executed by a computer processor, performs the steps comprising:Appl. No. 15/453,878Page 3 Reply to Office Action of 08/25/2021 
the computer processor continuously receiving a CO-containing substrate flow rate to the bioreactor; 
continuously receiving a pH value of a culture medium contained within the bioreactor; 
continuously determining a basic neutralizing agent flow rate and a CO-containing substrate flow rate to the bioreactor using the equation: 
            
                W
                *
                B
                I
                O
                P
                R
                O
                D
                +
                X
                *
                M
                E
                T
                P
                R
                O
                D
                =
                N
                E
                U
                T
                F
                L
                O
                =
                Y
                *
                C
                O
                F
                L
                O
                +
                Z
            
        
wherein BIOPROD is the bacteria productivity, METPROD is the acetic acid productivity, NEUTFLO is the flow rate of the basic neutralizing agent, COFLO is the flow rate of the CO-containing substrate and W, X, Y, and Z are factors determined using linear regression analysis, by the computer processor, of the bacteria concentration and acetic acid concentration at successive time intervals; 
maintaining the pH of the culture medium at a predetermined set point by determining and adjusting a CO-containing substrate flow rate; and 
based on the determined CO-containing substrate flow rate, determining and adjusting the basic neutralizing agent flow rate.

Claim Interpretation – 35 USC 112(f)
7. The interpretation of the claim limitations “a controller configured to control a basic neutralizing agent flow rate to the bioreactor based on a CO-containing substrate flow rate or a CO-containing substrate flow rate set point” and “a second controller configured to control a CO-containing substrate flow rate based on a measured pH value” under 35 U.S.C. 112(f) is withdrawn in view of the claim amendments filed 23 November 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 5-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 5, and the claim dependent therefrom, recite the limitation “a basic neutralizing agent flow rate sensor in communication with the computer”. Applicant’s states that paragraphs [12], [13], [38], and [65] provide support for the amendments to claims 5 and 6 on pg. 4, para. 2 of Applicant’s Remarks. However, a review of these paragraphs as well as the rest of the specification only references a flow rate sensor for measuring the flow rate of the CO-containing substrate and does not mention a sensor for measuring a basic neutralizing agent flow rate in addition to the CO-containing substrate flow rate, as claimed. Furthermore, there is no 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 9 recites “continuously determining a basic neutralizing agent flow rate and a CO-containing substrate flow rate to the bioreactor using the equation:             
                W
                *
                B
                I
                O
                P
                R
                O
                D
                +
                X
                *
                M
                E
                T
                P
                R
                O
                D
                =
                N
                E
                U
                T
                F
                L
                O
                =
                Y
                *
                C
                O
                F
                L
                O
                +
                Z
                 
            
        wherein BIOPROD is the bacteria productivity, METPROD is the acetic acid productivity, NEUTFLO is the flow rate of the basic neutralizing agent, COFLO is the flow rate of the CO-containing substrate”. However, the equation indicates that the CO-containing substrate flow rate and the basic neutralizing agent flow rate are determined from the bacteria productivity and the acetic acid productivity. However, the claimed method does not provide an indication of where the bacteria productivity or acetic acid productivity is provided from or even that it is determined within the metes and bounds of the claimed invention. Therefore, it is unclear if the method is intended to require that these values are determined or if these are also just values that are known and what those values would be if they are previously known.
Claim 9 recites “continuously determining a basic neutralizing agent flow rate and a CO-containing substrate flow rate to the bioreactor using the equation … maintaining the pH of the culture medium at a predetermined set point by determining and adjusting a CO-containing substrate flow rate; and based on the determined CO-containing substrate flow rate, determining and adjusting the basic neutralizing agent flow rate”. It is unclear if the continuous 
Claim 9 recites “wherein … W, X, Y, and Z are factors determined using linear regression analysis by the computer processor, of the bacteria concentration and acetic acid concentration at successive time intervals”. It is unclear if the claim requires that the factors W, X, Y and Z are calculated within the metes and bounds of the claimed invention in a continuous matter, where the successive time intervals correspond to time intervals from the continuous process, or if these factors were previously calculated using this process outside and metes and bounds of the claimed invention using different successive time intervals. For examination purposes, it is interpreted that the claim requires that the factors W, X, Y and Z were previously calculated using this process outside and metes and bounds of the claimed invention using different successive time intervals.

Claim Rejections - 35 USC § 101
10. The rejection of claims 9-10 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 23 November 2021.

Claim Rejections - 35 USC § 103
11. The rejection of claims 5-6 and 9-10 under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited) is withdrawn in view of the claim amendments filed 23 November 2021.

12. The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2011/0212433 A1; 22 March 2019 IDS Document; previously cited) and Gebauer et al. (US 2012/0258441 A1; previously cited) as applied to claims 5-6 above, and further in view of Diamantis et al. (Analytica Chimica Acta 2006, 573-574, pgs. 189-194; previously cited) is withdrawn in view of the claim amendments field 23 November 2021.

Conclusion
	13. No claims are allowed.
	It is noted that claims 5-6 are free from the prior art as the prior art does not teach nor fairly suggest a basic neutralizing flow rate sensor in communication with a computer as part of a bioreactor system that also include a CO-containing substrate flow rate sensor and a computer that calculates the basic neutralizing agent flow rate. 
	It is noted that claim 9 is free from the art as the prior art does not teach nor fairly suggest the claimed equation for determining a basic neutralizing agent flow rate and a CO-containing substrate flow rate.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631